PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SPRINKLE, Charles
Application No. 16/617,305
Filed: 26 Nov 2019
For APPARATUS AND METHOD FOR SPEAKER TUNING AND AUTOMATIC DIGITAL SIGNAL PROCESSING CONFIGURATION
:
:
:
:	DECISION ON PETITION
:
:
:
:



This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.137(a), filed February 2, 2021, to revive the above-identified application.

This petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.

A summary of the relevant events that resulted in the abandonment of this application is as follows:

Both a notice of allowability and a notice of allowance and fee(s) due were mailed on September 30, 2020.  

The issue fee and a substitute statement were filed on December 29, 2020.  

On January 27, 2021, an electronic petition under 37 C.F.R. 1.313(c)(3) to withdraw this application from issue after payment of the issue fee was filed at 16:18:07.  The document was signed by attorney of record Martin J. Sultana, Registration number 57,739, and indicates the reason for the withdrawal from issue is “Applicant hereby expressly abandons the instant application (any/attorney/agent signing for this reason must have power of attorney pursuant to 37 CFR 1.32(b).”  

The aforementioned electronic petition was automatically granted by the Electronic Filing System, and an electronic in pertinent part, “[t]e application is hereby withdrawn from issue, and the abandonment is hereby recognized.”

It follows the application became abandoned pursuant to this explicit instruction.  

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section, and; 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

With this petition, the petition fee and the required statement of unintentional delay have been received.  As such, requirement two of 37 C.F.R. § 1.137(a) has been satisfied.  The first requirement of 37 C.F.R. § 1.137(a) is not applicable due to the manner in which this application went abandoned.  The third requirement of 37 C.F.R. § 1.137(a) is not applicable, as a terminal disclaimer is not required.1  The fourth requirement of 37 C.F.R. § 1.137(a) has not been satisfied.  A discussion follows.

Petitioner makes the following arguments on petition:

The Applicant did not intend to abandon the application.
When filing the petition under 37 C.F.R. 
§ 1.313(c)(3), Applicant mistakenly selected the “Applicant hereby expressly abandons the instant application (any/attorney/agent signing for this reason must have power of attorney pursuant to 37 CFR 1.32(b)” option.
Applicant had intended to select the option that lists the reason for the withdrawal from issue as “Consideration of a request for continued examination (RCE) (List of Documents and Fees).”  
“It would be unreasonable to assume that Applicant would expressly abandon an application while filing the RCE and the applicable fee under 37 CFR 1.17 (e) for the RCE at the same time of filing the express abandonment.”

Petitioner’s arguments have been given careful consideration, and have been deemed to be unpersuasive.

First, Petitioner’s express representation on petition that a RCE was filed “at the same time of filing the express abandonment” is not supported by the record.  Office records show on January 27, 2021, Martin J. Sultana/Heather Willis filed the express abandonment of this application at 16:18:07 which was automatically granted.  Then at 16:20:42, Martin J. Sultana/Heather Willis filed a RCE, the associated fee, and a request for consideration of an IDS filed after the payment of the issue fee under the QPIDS program.  The RCE and the express abandonment were not filed “at the same time:” the latter preceded the former.

Second, M.P.E.P. § 711.01 sets forth, in pertinent part: “[a] letter of abandonment properly signed becomes effective when an appropriate official of the Office takes action thereon.”  In this instance, the Office took issue on the instruction to expressly abandon this application almost instantaneously when the electronic decision granting the petition under 37 C.F.R. 
§ 1.313(c)(3) was automatically generated and issued.

Due to the express abandonment of this application by a registered practitioner, the USPTO is not in a position to accept the petition pursuant to 37 C.F.R. § 1.137(a) and reinstate the application to pending status.

Any reply must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C 
§ 704.

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be 2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.6  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents-application-process/file-online
        6 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.